Citation Nr: 1302162	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a separate disability rating for radiculopathy of the lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 19, 1972 to March 6, 1972 and from October 17, 1972 to March 24, 1973.  He also had additional service in the Georgia National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for the Veteran's service-connected lumbosacral strain.  In a July 2007 rating decision, the RO found clear and unmistakable error in deducting 10 percent based on pre-existing disability, and granted an increased rating of 20 percent. 

In April 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file. 

In February 2010, the Board remanded this case for further evidentiary development.  Thereafter, a July 2011 Board decision continued the Veteran's 20 percent rating for the lumbosacral strain, but noted that neurological symptoms may be separately evaluated.  As such, the issues of entitlement to a separate rating for lower extremity radiculopathy and the derivative claim of entitlement to a TDIU were remanded.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 


For reasons explained below, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part. 


FINDING OF FACT

The most probative evidence indicates the Veteran's radiculopathy of the lower extremities is not associated with his service-connected lumbosacral strain disability. 


CONCLUSION OF LAW

The criteria for a separate disability rating for radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).


The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a letter dated in December 2005 provided notice to the Veteran regarding what information and evidence was needed to substantiate the initial underlying claim for an increased rating for his lumbosacral strain disability.  Thereafter, he was sent letters dated in October 2006 and March 2010 informing him of the evidence needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in July 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, hearing testimony, and Social Security Administration (SSA) records.  Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining information regarding the Veteran's treatment providers and conducting VA examinations.  In response, the RO obtained current VA treatment records, and VA examinations dated in April 2010 and August 2011 were conducted. 

Therefore, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded hearings before a Decision Review Officer (DRO) in April 2007 and before the undersigned Veterans Law Judge (VLJ) in December 2009 in which he presented oral argument in support of his claim for an increased rating for his lumbosacral spine disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, neither the DRO nor the VLJ noted the bases of the prior determinations or the elements that were lacking to substantiate his claim for an increased rating.  The VLJ and DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating or other associated symptoms.  The VLJ and DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his relevant symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board or DRO hearing.   By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the issue being decided herein arose from the claim for an increased rating for the Veteran's service-connected lumbosacral strain.  Service connection for lumbosacral strain has been in effect since May 1981.  The Veteran filed his current claim for an increased rating in October 2005.  This service-connected disability is currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) of the General Rating Formula indicates that any associated objective neurological abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Veteran alleges that he suffers from radiculopathy of the lower extremities as a manifestation of his service-connected lumbosacral strain, and therefore is entitled to a separate rating for the radiculopathy pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Thus, the initial question presented is whether the Veteran's neurological symptoms in the lower extremities are the result of the Veteran's service-connected lumbosacral strain.  In this regard, the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14 (2012).  

The Veteran's service treatment records reflect that he had two injuries to his back prior to service, suffering a pulled muscle in middle school and an automobile accident in 1969.  An orthopedic examination prior to service in September 1981 indicated that he was okay as long as he did not run.  While on active duty for training in May 1978 he injured his back while lifting tents.  He was hospitalized for back pain in October 1982, diagnosed as muscle strain.  An EMG conducted at that time was normal.  A 1982 myelogram revealed a small anterior defect at L3-4 but was otherwise normal.  In 1989 the Veteran fractured a hip in an automobile accident.  He underwent lumbar disc surgery in February 2003, following a workers' compensation injury.  He worked in construction as a contractor/builder from 2005 to 2007 until he injured his back again. 

Following service, the Veteran's VA and private treatment records show complaints of low back pain radiating to both of his lower extremities.  Specifically, an October 2004 private treatment record noted 1+ ankle jerks bilaterally.  

At his December 2005 QTC examination, it was noted that he has degenerative disc disease of the lumbosacral spine with intervertebral disc syndrome in the lumbar spine involving L1, L2, L3, L4, L5, and S1 on the right lower extremity (thigh, knee, leg, and foot), and the following neurological abnormalities were noted: motor strength measured 3/5 on the right; straight leg raise testing was positive on the right; paresthesia down the right leg was noted; and deep tendon reflexes in the right and left knees and ankles were 1+ respectively.  

A September 2007 VA treatment record noted 4/5 strength in the left lower extremity, diminished sensation and right foot numbness, and limited straight leg raise bilaterally due to pain in the lower back.  An October 2007 VA treatment record noted that deep tendon reflexes were absent in the right Achilles.  A March 2008 private treatment record included assessments of polyneuropathy, injury of peroneal nerve, and lumbosacral radiculopathy, after nerve conduction studies revealed the following: 1+ reflexes at the left ankle and absent at the right ankle; electrophysiological evidence of both a sensorimotor polyneuropathy and a left peroneal neuropathy; and evidence suggesting a right S1 motor radiculopathy.  A December 2008 private treatment record included a diagnosis of right radiculitis, with the following neurological abnormalities noted: diminished reflexes in the Achilles and patella bilaterally; 4/5 strength in the left foot plantarflex and eversion; and deficits in sensation to pinprick elicited at the L5 and S1 dermatomes.  At the Veteran's May 2009 SSA examination, straight leg raise testing was positive on the right, and he was assessed with lumbar back pain with radiculopathy.  On his June 2009 SSA functional assessment, it was noted that he had lumbar radiculopathy and that straight leg raise testing was positive bilaterally.  

The Veteran was again afforded a VA examination in April 2010.  At his April 2010 VA examination, knee and ankle reflexes were 1+.  The examiner noted there was no loss of sensation in the lower extremities and the Veteran had 5/5 motor power in both extremities to dorsiflexion and plantar flexion of the ankle.  The April 2010 VA examiner confirmed the Veteran suffers from multilevel degenerative disc disease affecting every disc level.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's radiculopathy is associated with his lumbar strain or the degenerative disc disease.  

In accordance with the July 2011 remand directives, the Veteran was reexamined by the April 2010 examiner, in order to determine whether the Veteran's diagnosed lumbar degenerative disc disease is a maturation of the service-connected lumbosacral strain, which resulted from an in-service injury while lifting a large tent, or whether the disc disease is a separate and distinct disorder unrelated to the service-connected strain.  In August 2011, the Veteran was scheduled for this requested examination.  At that time, he denied flare-ups or incapacitating episodes for the past 12 months.  He also stated that he has pain in the middle of the back, and it radiates down the right leg, which gets worse when he sits or stands for long periods of time.  The Veteran also stated that "not much" has changed since the April 2010 examination.  Upon objective physical examination, knee reflexes and left ankle were present but sluggish with 1+, and right ankle reflex was absent.  Additionally, he had 5/5 motor power in the lower extremities.  The Veteran had no loss of sensation in the left lower extremities, but in the right he noted some numbness and incomplete loss off sensation from approximately he ankle down on the dorsum and the plantar aspects of the right foot.  Again, X-ray findings confirmed widespread degenerative disc disease in the lumbosacral spine with the most severe aspect being at L5-S1 and L4-L5.  

In response to the question of whether the Veteran's currently diagnosed lumbar degenerative disc disease is a maturation of the service-connected lumbosacral strain or is a separate and distinct disorder, the examiner determined that the Veteran's in-service injury would probably result in disease in one level of the lumbosacral spine, and probably at the L5-S1 level.  However, the Veteran has problems throughout the spine and has a history of multiple injuries and working in heavy construction; hence, the disease disseminated throughout the lumbosacral spine is less likely as not a result of or a maturation of the service-connected disability which result from the in-service injury.  

In addition, the examiner determined the neurological findings from which the Veteran suffers occurred many years of he left the service.  The examiner stated that a lumbosacral strain would not produce neurological problems, but his degenerative disc disease would produce these abnormalities.  The examiner also noted the Veteran's other injuries and the fact he began to have right sided numbness in 2003.  Therefore, the examiner concluded the Veteran's neurological problems are less likely as not a result of due to his service-connected lumbar strain.  Instead, the examiner attributes the neurological problems to the lumbar spine degenerative disc disease, which, as mentioned, is a separate and distinct disability from the service-connected lumbosacral strain.  

In an accompanying August 2011 addendum, the examiner reviewed the Veteran's claims file and addressed the in-service injury and a normal EMG in 1982, in addition to an October 1982 myelogram during the Veteran's hospitalization following the injury.  The examiner determined the EMG was normal and, therefore, the Veteran did not have any neurological problems related to his back problem.  Additionally, the October 1982 myelogram showed a small defect at 
L3-L4, but was otherwise normal but the examiner stated this defect could indicate a disc problem and this is in keeping with the service-connected lumbosacral strain.  The examiner concluded, however, that this a single level problem and the Veteran currently suffer from multi-level disc problems.  Ultimately, the examiner stated that a review of these records does not change his previous opinions.

The opinions of the VA examiner were rendered following examination of the Veteran and review of the claims file.  In addition, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board finds these opinions probative of the issue at hand.  There is no medical opinion to the contrary of record.  
 
The Board has considered the Veteran's assertions that his radiculopathy is associated with his service-connected lumbosacral strain disability.  However, as a layperson, the Veteran is not competent to give a medical opinion or a diagnosis regarding radiculopathy as such is a complex medical question.  In this regard, he is competent to testify to symptomatology, such as radiating pain and numbness, as these symptoms are observable to a layperson.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, the Board finds that the question of whether the Veteran's radiculopathy of the lower extremities is related to his service-connected lumbosacral strain is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on the evidence of record, the Board finds that a separate disability rating for radiculopathy of the lower extremities as a manifestation of service-connected lumbosacral strain is not warranted.  The most probative evidence indicates that such symptomatology is not related to the service-connected lumbosacral strain, but is instead the result of a nonservice-connected back disability.  See 38 C.F.R. § 4.14.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to a separate rating for radiculopathy of the lower extremities is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A separate disability rating for radiculopathy of the lower extremities as a manifestation of service-connected lumbosacral strain is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issue of entitlement to a TDIU.

As previously noted, the record reflects that all of the Veteran's work history involved jobs in the construction field.  Additionally, during his May 2009 SSA examination, he stated that he was unable to work due to his back and his inability to stay focused.  The May 2009 SSA examiner determined that the Veteran should be capable of work that: did not involve lifting over 30 pounds, no prolonged sitting or standing over 30 minutes at a time, must be allowed to make frequent positional changes, no prolonged walking greater than 15 minutes at a time, and no reaching, twisting, or bending.  On the other hand, the April 2010 VA examiner opined that the Veteran's low back condition and moderate symptomatology preclude him from employment, and stated that the Veteran cannot work.  

In an attempt to clarify whether his service-connected disability lumbosacral disability is so severe as to preclude him from obtaining and maintaining substantially gainful employment, the Veteran was scheduled for another VA examination in August 2011.  However, the August 2011 examiner stated that the Veteran's service-connected lumbosacral strain, taken alone, would not result in significant interference with gainful employment for a person age 59.  The report of this examination reflects that the examiner elicited a subjective medical history from the Veteran, and conducted a physical examination.  Nevertheless, this medical opinion was unsupported by an articulated rationale.  Therefore, the opinion is not sufficient to decide the claim on appeal.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Accordingly, the Board finds that a remand is necessary to obtain an addendum opinion concerning the issue of entitlement to a TDIU because the competent medical evidence on file is insufficient for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(2012).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his service-connected lumbosacral strain.  After securing the necessary release, the RO/AMC should obtain these records.  In addition, request relevant VA treatment records related to the Veteran's lumbosacral strain disability, dated since December 2009 from the Atlanta, Georgia VA Medical Center.  If any requested records are not obtained, the Veteran should be notified of such.  

2.  After completing the above development, return the claims file to the August 2011 VA examiner, if still available, for an addendum opinion related to the TDIU claim.  Following claims file review, the examiner should specifically indicate whether the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by his service-connected lumbosacral strain disability, without regard to age or nonservice connected disabilities.  The opinion should be supported by clear medical reasoning and logic.

If the same examiner is no longer available to provide this additional comment, then the claims file should be forwarded to an examiner with similar qualifications to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.

3.  After completion of the above development, readjudicate the Veteran's claim for a TDIU, to include consideration of whether extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


